Citation Nr: 1308651	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-26 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right elbow injury with degenerative changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2009, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.  

In August 2010, this claim was remanded for additional development.  The case has been returned to the Board and is ready for further review.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran underwent a VA examination in September 2010 which is adequate to make a determination in this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

In accordance with the opinion of the United States Court of Appeals for Veterans Claims (Court), entitlement to a TDIU has been included as an issue on appeal, as it is part and parcel of the Veteran's claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have right elbow flexion limited to 70 degrees or right elbow extension limited to 90 degrees, and pronation is not limited to beyond the middle of the arc.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a right elbow injury with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5206 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2008 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the July 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  His claim was subsequently readjudicated, with the most recent occurring in the July 2011 Supplemental Statement of the Case.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.    38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet .App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's elbow disability is currently rated under Code 5206 at 20 percent.  Under Diagnostic Code 5206, a 20 percent rating is assigned for limitation of flexion of the major elbow to 90 degrees.  The next higher rating of 30 percent requires flexion limited to 70 degrees.  The Board also believes Code 5207 for limitation of extension should be considered.  A rating of 30 percent under Code 5207 requires extension limited 90 degrees.  Also, under Code 5213 limitation of pronation motion lost beyond the middle of the arc warrants a 30 percent rating.  Ankylosis of the elbow is not shown, and thus a higher rating is not for consideration under Diagnostic Code 5205.  

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  As the evidence reflects that the Veteran is right-handed and his elbow disability is on the right side, he is entitled to ratings pertinent to the major elbow/forearm.

Evidence

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  His VA outpatient records from 2006 to 2012 have been reviewed; however the records do not provide evidence that would support a higher rating for the Veteran's right elbow disorder. 

The Veteran underwent a VA examination in August 2007.  His medical history was documented.  He complained of intermittent pain in the right elbow usually precipitated by physical activity.  He reported that he could not flex his elbow fully and that he has locking when he tries to lift a heavy object.  The Veteran reported that during an episode of locking, his elbow locks in a position of 20 degrees of flexion and remains locked for two hours to two days.  He reported having weakness and instability of the elbow when lifting, due to which he used a strap on his elbow.  He reported losing his job in 2005 when the company he worked for closed down.  On examination, it was noted that the Veteran is right handed.  There was mild tenderness of the posterior aspect of the right elbow when pressure was applied.  Flexion was limited to 120 degrees; with repetitive motion there was increasing pain, weakness, fatigue and lack of endurance.  Pain and fatigue were noted to be major factors which cause reduction in function and reduction in range of motion.  With repetitive movement of the right elbow there was a loss of 10 degrees of flexion.  The diagnosis was, post-traumatic degenerative arthritis of the right elbow.  The examiner noted that there is moderately severe impairment of function of the right elbow and that an X-ray done in 2007 showed mild degenerative changes.  

The Veteran was further examined by VA in May 2009.  The Veteran reported having occasional swelling with weakness, stiffness and pain which is intermittent.  He reported no specific flare-ups, but stated that he experienced occasional locking.  It was noted that the Veteran was working 20 hours a week.  Examination showed right shoulder flexion to 150 degrees times three measurements, supination was to 85 degrees times three measurements, and pronation was to 80 degrees.  There was no tenderness.  Previous X-rays were noted to show post-traumatic degenerative changes of the right elbow. Degenerative joint disease was diagnosed.  

The Veteran was examined by VA in September 2010.  His medical history was noted.  He complained of instability, stiffness, and tenderness.  Examination showed pain with active motion of the right elbow.  Flexion was from 5 to 100 degrees; extension was from 100 to 5 degrees; pronation was to 80 degrees; and supination was to 85 degrees.  Pain over right bicep began at 80 degrees of flexion; there was no pain with pronation or supination.  There was no ankylosis.  There was no objective evidence of pain after three repetitions.  Crepitus was noted over the right lateral epicondyle with range of motion testing.  X-rays showed degenerative changes.  The examiner stated that the right elbow disorder resulted in moderate to severe impairment to repetitive motion and lifting.  The examiner stated that no DeLuca changes were noted with repetitive motion.  Muscle strength was 5/5.   

Based on the evidence, the Board concludes that a rating higher than 20 percent is not warranted at any time during the appeal period.  VA examinations show that right elbow flexion is not limited to 70 degrees, extension is not limited to 90 degrees, and pronation is not limited to the middle of the arc to warrant the next-higher 30 percent rating.  Moreover, there is no ankylosis.  The September 2010 VA examiner reported that active range of motion did not produce any DeLuca changes with repetitive motion (i.e., weakness, fatigue, or incoordination), and there was no additional loss of range of motion with 3 repetitions.  Therefore, DeLuca considerations do not warrant a rating higher than what is currently assigned.  Here, the Board acknowledges the Veteran's August 2007 report of experiencing occasional locking of his right elbow to 20 degrees of flexion.  However, even taken into account this occasional symptomatology, the preponderance of the evidence does not show that his right elbow disability more closely approximates the criteria for a disability rating higher than what is currently assigned.  The Board also points out that the Veteran's current rating takes into consideration his complaints of pain and impairment (e.g. locking) and his functional limitations, as motion is still not limited to the degree indicated for a 20 percent rating.  Accordingly, a rating in excess of the current 20 percent is not warranted under any applicable criteria. 

With respect to the Veteran's claim, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The Veteran has offered statements in support of his claim, as has his wife, and they both testified at a hearing before a hearing officer at the RO.  In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Further the written statements and testimony of his wife have also been considered.  She is competent to report what she observes.  However the Veteran and his wife are not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right elbow disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right elbow disorder was evaluated as a disease or injury of the elbow pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Evaluations in excess of 20 percent are provided for certain manifestations of a right elbow disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  See generally, 38 C.F.R. § 4.71a, Diagnostic Code 5209 (elbow, other impairment of flail joint); Diagnostic Code 5210 (Radius and ulna, nonunion of, with flail false joint); Diagnostic Code 5211 (ulna, impairment of); and Diagnostic Code 5212 (Radius, impairment of).  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In sum, the preponderance of the evidence does not show that a rating in excess of 20 percent is warranted for the Veteran's right elbow disability at any point during the pendency of his claim.  As the preponderance of the evidence is against this aspect of the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (2001).


ORDER

An increased evaluation for residuals of a right elbow injury with degenerative changes beyond 20 percent is denied.  


REMAND

On VA examination in September 2010, the Veteran reported that he was retired in 2009 due to medical problems, to include elbow pain.  The September 2010 VA examiner also commented that that the Veteran's right elbow disability impacted his usual occupation in that he had problems lifting and carrying, pain, and was no longer able to shift a fork lift.  Thus, via his reported symptomatology and the September 2010 VA examiner's comments, the issue of entitlement to a TDIU has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim).  However, further development is needed prior to the adjudication of this claim.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits, especially in light of the September 2010 VA examination findings and conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran as relevant to his claim pursuant to 38 C.F.R. § 3.159(c).

3.  Thereafter, review the Veteran's claims file and determine whether further development is warranted, to include obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.  Following completion of the above, adjudicate whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of his service-connected disabilities.  If the decision with respect to the claim is adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).









Department of Veterans Affairs


